Citation Nr: 0306780	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
June 1986.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO) that reopened and denied the claim of entitlement to 
service connection for a psychiatric disorder, then 
characterized as depression.  

In November 2001, the Board reopened the claim and remanded 
the case to obtain a VA psychiatric examination and medical 
opinion, which was accomplished in March 2002 and June 2002.  
In February 2003, the RO recharacterized the veteran's 
psychiatric disorder and denied entitlement to service 
connection for bipolar disorder.  This matter is now before 
the Board for appellate review.  


FINDING OF FACT

Bipolar disorder preexisted active duty and increased in 
severity beyond its normal progression during active duty.  


CONCLUSION OF LAW

Preexisting bipolar disorder was aggravated by active duty.  
38 U.S.C.A. §§ 101, 1131, 1132, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 4.125(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received a VA psychiatric examination and 
medical opinion in March 2002 and an addendum medical opinion 
in June 2002.  The veteran and his representative filed 
several lay statements with the RO, and his January 2000 
statement withdrew his previous request for a hearing before 
the Board.  The RO's April 2001 and February 2002 letters and 
February 2003 rating decision and supplemental statement of 
the case informed the veteran of the applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In this document, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific 
pieces of evidence, provided ample opportunity to submit such 
evidence, and the VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  



Entitlement to service connection for bipolar disorder

For the veteran to establish service connection for a 
psychiatric disorder, the evidence must demonstrate that a 
psychiatric disorder was incurred in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1131, 1132, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish service connection for bipolar disorder on a 
direct basis, the veteran must present evidence of current 
bipolar disorder, show in-service manifestation of a 
psychiatric disorder, and provide a medical opinion relating 
the current bipolar disorder to the in-service manifestation 
of the psychiatric disorder.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

The veteran has current bipolar disorder according to the 
DSM-IV, which is required for a valid claim of entitlement to 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); 38 C.F.R. § 4.125(a).  VA and private Axis I 
diagnoses from March 1996 to March 2002 include bipolar 
disorder.  

The veteran is initially presumed to have been sound at 
enlistment into active duty because the August 1984 
enlistment examination report states that his psychiatric 
health was normal and that he denied a history of nervous 
trouble of any sort.  The veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  

The presumption of soundness is rebutted for bipolar disorder 
by a combination of three medical opinions.  In April 1986, 
the military Medical Evaluation Board (MEB) opined that the 
veteran's primary diagnosis was attention deficit disorder, 
which had existed since early childhood.  The July 1998 
private psychiatrist and March 2002 VA psychiatrist agreed 
that a psychiatric disorder had existed before service but 
opined that it was bipolar disorder rather than attention 
deficit disorder or dysthymia that had existed before 
service.  The March 2002 VA psychiatrist noted that a 
combination of Mellaril, which is a tranquilizer, and 
Trazodone, which is an antidepressant, was successful in 
treating the veteran's symptoms during a mixed phase in 
service but that a combination of Celexa and Trazodone, which 
are both antidepressants, was unsuccessful in treating the 
veteran's symptoms after service.  Given that the veteran 
achieved good results only after recent treatment with a 
combination of Lithium, an antimanic agent, and Neurontin, an 
anticonvulsant, the March 2002 VA psychiatrist opined that 
the correct diagnosis should have been bipolar disorder all 
along.  Construing the three medical opinions together, clear 
and unmistakable evidence demonstrates that bipolar disorder 
existed prior to active duty.  

The Board will now consider whether service connection is 
warranted for bipolar disorder under the doctrine of 
aggravation.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Bipolar disorder is presumed to have been aggravated in 
service, and there is no clear and unmistakable evidence to 
prove otherwise.  The March 2002 VA psychiatrist reviewed the 
veteran's entire medical history, noted the veteran's 
psychiatric hospitalization during a mixed phase in service 
in 1986, various phases documented by multiple examiners 
since service, and opined that the veteran's current bipolar 
disorder preexisted service and was exacerbated in service by 
his assigned duties, insomnia, and other reasons.  Therefore, 
the claims folder includes a nexus opinion relating current 
bipolar disorder to an in-service manifestation of the 
psychiatric disorder.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The 1986 MEB examination report states a different diagnosis, 
which has now been proved to be inaccurate, and cannot 
constitute clear and unmistakable evidence to rebut the 
presumption of aggravation.  The probative value of the 1986 
MEB opinion is in question because, while based on the best 
data available at that time, it is based solely on the 
veteran's psychiatric symptoms during a mixed phase.  The 
veteran's subsequent medical history proved the in-service 
diagnosis of attention deficit disorder to be inaccurate.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The March 
2002 VA psychiatric examination report and medical opinion 
and June 2002 medical addendum considered sixteen additional 
years of psychiatric treatments by multiple examiners since 
1986, including documented successes and failures with 
various combinations of medications during various phases of 
bipolar disorder, and resulted in a nexus opinion based upon 
a correct diagnosis.  

At least a preponderance of the evidence supports entitlement 
to service connection for bipolar disorder under the doctrine 
of aggravation, and service connection must be granted.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for bipolar disorder is 
granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

